
	

113 SCON 43 IS: Expressing support for designation of a “National Lao-Hmong Recognition Day”.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. CON. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Ms. Klobuchar (for herself and Ms. Murkowski) submitted the following concurrent resolution; which was referred to the Committee on Foreign Relations
		
		CONCURRENT RESOLUTION
		Expressing support for designation of a National Lao-Hmong Recognition Day.
	
	
		Whereas the Lao-Hmong, which means free people, are Laotian members of the Hmong tribe and are noted for their warrior tradition, loyalty, and
			 bravery;
		Whereas beginning in 1960, the United States recruited thousands of the Lao-Hmong to fight against
			 the Communist Pathet Lao and North Vietnamese Army regulars in Laos;
		Whereas the United States relied heavily on the Lao-Hmong Special Guerrilla Units to engage in
			 direct combat with North Vietnamese troops from 1960 to 1975;
		Whereas the Lao-Hmong conducted tactical guerrilla actions, flew thousands of deadly combat
			 missions in support of the Armed Forces and the Central Intelligence
			 Agency, and fought in conventional and guerrilla combat clashes with
			 extreme casualties;
		Whereas the Lao-Hmong, although outnumbered, fought against enemy forces to disrupt the flow of
			 troops and war supplies along the Ho Chi Minh Trail;
		Whereas the Lao-Hmong protected United States personnel, guarded United States Air Force radar
			 installations, gathered critical intelligence about enemy operations, and
			 undertook rescue missions to save the lives of downed American
			 pilots;
		Whereas more than 35,000 of the Lao-Hmong lost their lives, and many more were seriously injured
			 and disabled;
		Whereas thousands of Lao-Hmong suffered grievous injuries and permanent disabilities, and thousands
			 more were captured and sent to concentration camps;
		Whereas after the conclusion of the war, many Lao-Hmong soldiers were the victims of acts of
			 retribution and atrocities by the Pathet Lao, causing many of the
			 Lao-Hmong to flee to neighboring Thailand and become refugees; and
		Whereas beginning with the City Council of Golden, Colorado, in 1995, various State and local
			 governments have issued proclamations declaring July 22 as Lao-Hmong Recognition Day, and the establishment of a National Lao-Hmong Recognition Day would recognize the bravery, sacrifice, and loyalty to the United States exhibited by the
			 Lao-Hmong in Southeast Asia: Now, therefore, be it
		
	
		That Congress—
			(1)expresses support for the designation of National Lao-Hmong Recognition Day; and
			(2)requests that the President issue a proclamation calling upon the people of the United States to
			 observe National Lao-Hmong Recognition Day with appropriate ceremonies and activities.
			
